     Case 8:19-cv-00190-JVS-DFM Document 32 Filed 10/04/19 Page 1 of 3 Page ID #:274


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
 2    Craig G. Côté, Esq. (State Bar No. 132889)
 3    MANNING LAW, APC
      20062 S.W. Birch St., Suite 200
 4    Newport Beach, CA 92660
 5    Office: (949) 200-8755
      ADAPracticeGroup@manninglawoffice.com
 6
      Attorneys for Plaintiff: CARMEN JOHN PERRI
 7
 8
 9
                                UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
12
        CARMEN JOHN PERRI, an              Case No.: 8:19-cv-00190-JVS-DFM
13
        individual;
14
                   Plaintiff,
15                                         PLAINTIFF'S STATEMENT OF NON-
        v.                                 OPPOSITION TO THE DEFENSE
16                                         MOTION
17      CHIVENS, INC., a California
        corporation; L.A. PACIFIC          Hon. James V. Selna
18
        PLAZA, LLC, a California
19      limited liability company; and     Date: October 28, 2019
        DOES 1-10, inclusive,              Time: 1:30 p.m.
20                                         Court: 10C
21                 Defendants.
22
23
24
25
26
27
28

                PLAINTIFF'S STATEMENT OF NON-OPPOSITION TO THE DEFENSE MOTION
                                               1
     Case 8:19-cv-00190-JVS-DFM Document 32 Filed 10/04/19 Page 2 of 3 Page ID #:275


 1          After reviewing the defense submission of declarations and evidence, the
 2    plaintiff agrees that the ADA violations have been remedied and the sole federal
 3    remedy has been rendered moot. On that basis, the plaintiff does not oppose the
 4    defense motion as to the ADA claim. Additionally, the plaintiff does not oppose the
 5    defense request that this Court decline to exercise supplemental jurisdiction and
 6    dismiss the state claims without prejudice to refiling in state court.
 7
 8    Dated: October 4, 2019                  MANNING LAW, APC
 9
                                              By: /s/ Joseph R. Manning Jr., Esq.
10                                                   Joseph R. Manning Jr., Esq.
11                                                   Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                PLAINTIFF'S STATEMENT OF NON-OPPOSITION TO THE DEFENSE MOTION
                                                  2
     Case 8:19-cv-00190-JVS-DFM Document 32 Filed 10/04/19 Page 3 of 3 Page ID #:276


 1
 2                                    PROOF OF SERVICE

 3          I, the undersigned, am employed in the County of Orange, State of California. I
 4    am over the age of eighteen (18) years and not a party to the cause. My business
      address is 4667 MacArthur Blvd., Suite 150, Newport Beach, CA 92660.
 5
 6           On October 4, 2019, I served the true copies of the foregoing document
      described as PLAINTIFF'S STATEMENT OF NON-OPPOSITION TO THE DEFENSE MOTION       on
      the interested parties in this action, addressed as follows:
 7
 8          Served Via US Mail onto:
 9               Attorney              Telephone/ Facsimile/Email           Party
10     Stephen E. Abraham, Esq.        stephen@abraham-               Attorney for
       Law Offices of Stephen E.       lawoffices.com                 Defendants
11
       Abraham
12     1592 Pegasus St.
       Newport Beach, CA 92660
13
14
15
16         I declare under penalty of perjury that I am employed in the office of a member
17     of the bar of this Court at whose direction this service was made and that the
       foregoing is true and correct.
18
         (State)     I declare under penalty of perjury under the laws of the State of
19                    California that the above is true and correct.
         (Federal) I declare that I am employed in the office of a member of the Bar
20                    of this Court at whose direction the service was made. I declare
                      under penalty of perjury under the laws of the United States of
21                    America that the above is true and correct.
22      Executed on October 4, 2019, at Newport Beach, California.
23
24                Kat Garzon
               (Type or print name)                               (Signature)
25
26
27
28

               PLAINTIFF'S STATEMENT OF NON-OPPOSITION TO THE DEFENSE MOTION
                                                3
